IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00069-CR
 
Charles Hurt,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 278th District Court
Walker County, Texas
Trial Court No. 22841
 

ORDER OF RECUSAL





 
            I hereby order myself recused from
further participation in this proceeding pursuant to Texas Rule of Appellate
Procedure 16.2, which incorporates by reference Texas Rule of Civil Procedure
18b.  See Tex. R. Civ. P.
18b(2)(a).
         
Signed July 3, 2007.
 
 
                                                                  
TOM GRAY
                                                                  
Chief Justice